Citation Nr: 0508843	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, with hammertoes, currently evaluated as 10 percent 
disabling, including entitlement to a compensable rating 
prior to March 5, 2003.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1978 until 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned a noncompensable disability rating for pes 
planus (mild) with hammertoes effective September 8, 1998.  A 
later rating decision granted a 10 percent disability rating, 
effective March 5, 2003, and a 100 percent disability rating 
for a period of convalescence under 38 C.F.R. § 4.30.  The 10 
percent disability rating was reinstated as of April 1, 2004.  

In a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  As such, the December 2002 rating 
decision remains on appeal.

A May 2003 rating decision continued the denial of service 
connection for the veteran's back disability, among other 
things.  As discussed in more detail below, the Board finds 
that the veteran filed a notice of disagreement (NOD) with 
that denial, thereby initiating, but not perfecting, an 
appeal.  This issue is being REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claim for an increase has been 
accomplished.

2.  The veteran has mild bilateral pes planus. 
3.  The veteran has had hammertoes of his right foot without 
claw feet, since at least September 8, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for pes planus 
(mild) with hammertoes from September 8, 1998 until March 4, 
2003 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.71, 4.71a, Diagnostic Codes 5276, 5282 
(2004). 

2.  The criteria for a rating above 10 percent for pes planus 
(mild) with hammertoes have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 4.71a, Diagnostic 
Codes 5276, 5282 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Board has reviewed all the evidence in the veteran's 
claims file, consisting of VA outpatient treatment records; 
reports of VA examinations conducted between 1984 and 2004; 
private medical records; and statements from the veteran.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities associated with the foot are specifically rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the veteran's service-connected bilateral pes 
planus was initially assigned a noncompensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, for mild pes planus 
marked by symptoms relieved by built-up shoe or arch support.  
The veteran was also assigned a noncompensable rating for 
hammertoes, unilateral without claw foot, using criteria 
found in Diagnostic Code 5282.  The initial rating was 
effective September 8, 1998.

In January 2004, the veteran had orthopedic surgery on his 
right foot to correct the second toe on his right foot.  In 
October 2004, the RO increased the rating for the veteran's 
bilateral foot disability to 10 percent, making the grant 
effective on the date of the surgical consult, March 5, 2003.  
The veteran was also awarded a 100 percent rating for the 2-
month convalescent period from January through March 2004.

In adjudicating a claim for an increased rating for a 
service-connected disability, the Board will be required to 
consider and discuss the severity of the veteran's disability 
with reference to at least the next-higher disability rating 
provided for in VA regulations with respect to that 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the case of pes planus, a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5276, will be assigned for 
moderate pes planus, either unilateral or bilateral, when the 
foot is, or feet are, marked by the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and for pain on manipulation and use of the feet.  
A noncompensable evaluation will be assigned for pes planus 
(mild) when the symptoms are relieved by a built-up shoe or 
arch support.  Id.

A 10 percent rating is granted in the case of hammertoes when 
all toes on one foot are affected as long as there is not a 
claw foot.  If only single toes are affected with hammertoe, 
the disability is rated as noncompensable.  38 C.F.R. § 
4.71a, Diagnostic Code 5282.

Increased rating for period from September 8, 1998 until 
March 5, 2003

In April 1984, the veteran was diagnosed with hammertoes.  A 
VA examination noted that the veteran had a severe hammertoe 
on his right foot, and an orthopedic evaluation was scheduled 
for May at which point the diagnosis of hammertoes was 
confirmed and surgery was recommended.  However, no surgery 
was performed until January 2004.

VA treatment records include: a September 1999 evaluation, 
noting that the second, third, fourth, and fifth toes were 
kept in dorsiflexion at the MP joints and plantar flexion at 
the PIP and DID joints; a December 2000 exam where the 
physician noted that the appearance was essentially unchanged 
from the 1999 exam, and indicated the continued dorsiflexion 
and plantar flexion; a November 2001 exam where the physician 
commented that there appeared to be a somewhat hammertoe 
appearance in the right second distal phalax of the right 
foot, although the report did not mention pes planus; and, a 
September 2002 VA visit, where the veteran, citing pain in 
his feet, was diagnosed as having no new changes secondary to 
the contracted digit on his right foot, and scheduled for an 
orthopedic consult.  

In November 2002, the veteran underwent a VA examination.  
The examiner concluded that the veteran suffered from mild 
bilateral pes planus and hammertoes on both feet.  The 
examiner noted that the IP joints of both feet, in the second 
through fifth toes, are held in flexion.  This condition was 
most pronounced in the second toe of the right foot.  The 
report concluded that there had been no definite change in 
either foot since the previous study in November 2001.  The 
examiner also noted that the veteran reported only occasional 
pain in his left foot and in the toes of both feet.  However, 
the examination itself revealed no tenderness in either foot.  
Furthermore, there was no finding of a weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, or pain on manipulation or use of the feet, as 
would be required for a higher rating.  Additionally, the 
examination failed to show any definitive evidence that the 
veteran's bilateral foot disorder was incapable of 
improvement through the use of orthopedic shoes or 
appliances.  Specifically, the examiner noted that while the 
veteran had received specialized orthotic shoes from a VA 
facility 5-6 years earlier, the shoes looked brand new, as 
the veteran only wore them occasionally.  The examiner also 
concluded that the veteran was independent in activities of 
daily living.  

Given the evidence as outlined above, the Board finds that 
the veteran has mild pes planus and there is no indication 
that the pes planus has improved, or increased in severity, 
since the veteran filed his claim.  Specifically, there is no 
suggestion in the medical evidence of a weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet.  As 
such, because the veteran's mild pes planus fails to meet the 
criteria for a 10 percent rating, the Board finds that a 
higher rating is not available for assignment.

Comparing the results of the November 2002 exam and the 
various treatment records with the various diagnostic codes 
for feet disorders, the Board finds that the veteran has 
hammertoes on both feet.  The hammertoes on the right foot 
were observed in the 1980s and were consistently noted on 
treatment records through the early 1990s.  The treatment 
records from 1999 indicate that at least four toes on the 
right foot are affected.  Thus, the Board finds that the 
veteran had hammertoes of the right foot when he filed his 
claim for service connection for his foot disabilities.  
Accordingly, a 10 percent rating is granted as of September 
8, 1998.

The 10 percent disability rating assigned for the veteran's 
mild pes planus with hammertoes represents the maximum rating 
available for his present disability under the schedular 
ratings.  The Board notes that higher ratings are available 
for foot disabilities under other diagnostic codes, but these 
sections are inapplicable in the veteran's case and will not 
be discussed further.  Entitlement to an extraschedular 
evaluation will be discussed below.

Increased rating from March 5, 2003

On March 5, 2003, the veteran sought treatment from a VA 
podiatrist, who informed the veteran that because of the 
severity of his back disorder, the veteran should not 
consider getting a lower extremity operation to straighten 
out his toes until his back situation was addressed and 
corrected.  In November 2003, the veteran returned to the VA, 
again complaining of pain associated with his hammertoes.  
The physician confirmed the diagnosis of hammertoes and 
recommended treatment.  In January 2004, the veteran 
underwent surgery to correct the second toe on his right 
foot.  Notes made in the 6 weeks following surgery indicated 
that the toe looked good and that the veteran could hopefully 
wean out of the post-operation shoe and into regular 
footwear.  A note made during an October 2004 visit to the VA 
podiatry clinic indicated that the veteran was able to 
contract the digits of his toes without pain.

Reviewing the post-March 2003 medical records, the Board 
finds that the veteran continues to have mild pes planus with 
hammertoes of the right foot.  However, these same records 
give no indication that the veteran's right foot is marked by 
the weight-bearing line over or medial to the great toe, by 
inward bowing of the tendo achillis, and by pain on 
manipulation and use of the feet.  Accordingly, the criteria 
for an increased rating for the mild pes planus have not been 
met.  Additionally, as discussed above, the 10 percent 
disability rating the veteran currently receives for his 
hammertoes is the maximum rating available under the 
schedular rating.  Thus, a higher rating is not available for 
assignment on a schedular basis. 

The Board must also consider whether an extraschedular rating 
is required to appropriately compensate the veteran for his 
disability.  The VA schedule of ratings will apply unless 
there are exceptional or unusual factors, which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the veteran has not identified any specific 
factors, which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  Although the veteran has sought, and 
received, an extensive amount of treatment at the VA podiatry 
clinic, he has not required frequent periods of 
hospitalization and his treatment records are void of any 
finding of exceptional limitation due to the mild bilateral 
pes planus with hammertoes beyond that contemplated by the 
schedule of ratings.  The veteran has not asserted that he is 
unemployable as a result of his service connected foot 
disability, only that working increases his pain.

The Board does not doubt that pain induced by walking and 
standing, attributable to the mild bilateral pes planus with 
hammertoes, would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1. 38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board finds 
that the currently assigned 10 percent disability rating 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran and his request for an 
increase in that rating is denied.

II.  Veterans Claims Assistance Act Compliance

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a letter dated in January 2001.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of VA and 
the veteran in obtaining evidence.  The letter stated that 
(1) the veteran needed to produce evidence connecting his 
disability to his time in service to substantiate his claim, 
(2) VA would obtain relevant records from any Federal agency 
and relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  

The Board notes that VA does not have an obligation to 
provide additional notice of the information and evidence 
necessary to substantiate issues raised in a notice of 
disagreement, if original notice was given.  See VA General 
Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Nevertheless, in this case, the VA did provide notice of the 
evidence needed to substantiate an increased rating claim in 
a Statement of the Case (SOC) issued July 2003, following the 
May 2003 Notice of Disagreement (NOD), and again in a 
Supplemental Statement of the Case (SSOC) sent in October 
2004.

The Pelegrini II Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121.  By advising the appellant 
what information and evidence was needed to substantiate the 
claim and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
appellant, he was thereby advised of the need to submit any 
evidence in his possession that pertained to the claim.  In 
this case, although the VCAA notice letters provided to the 
appellant did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  The Board finds that he was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board performs a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

Accordingly, after reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Additionally, the veteran was afforded the opportunity to 
testify before a decision review officer (DRO) at a formal 
hearing, but chose instead to have an informal conference 
with a DRO.  The veteran was then offered the opportunity to 
testify at a hearing before the Board, but the veteran 
declined.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.  


ORDER

Entitlement to a 10 percent disability rating for pes planus 
(mild) with hammertoes for the period between September 8, 
1998 and March 4, 2003, is granted subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a rating higher than 10 percent disability for 
pes planus (mild) with hammertoes is denied.  


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or his or her representative 
must file a timely NOD; so long as the issues being appealed 
are clear, the AOJ by law must then issue a statement of the 
case (SOC); finally, to convey jurisdiction to hear the case 
on the Board, the veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  



In a May 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for his back 
condition.  In October 2003, the veteran filed a substantive 
appeal with regards to his service-connected foot problems, 
and also noted his desire to include his back claim in the 
appeal.  Because no special wording is required for a NOD, 
the veteran's indication in his VA Form 9 that he would like 
to add consideration of his back condition serves as a NOD 
for the May 2003 rating decision which denied entitlement to 
service connection for the veteran's back condition.  See 38 
C.F.R. §§ 20.201, 20.302(a).  The notice of disagreement is 
still pending.  It is proper to remand this claim because the 
veteran has not been provided a SOC on this issue.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Therefore, this matter is remanded for the following action:

The RO should consider the issue of 
service connection of the veteran's back 
condition; if the benefits sought cannot 
be granted, the RO should issue a 
statement of the case in accordance with 
applicable law and regulations.  The 
veteran should be informed of the period 
of time within which he must file a 
substantive appeal to perfect his appeal 
to the Board concerning this issue.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 


The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


